ORDER

PER CURIAM.
AND NOW, this 12th day of March, 2014, the Petition for Allowance of Appeal is GRANTED. The issue is:
Whether Superior Court erred because it affirmed the PCRA court but for different reasons; namely, that the [petition was untimely and this determination was made sua sponte by the Superior Court but is erroneous because the issues being adjudicated were raised in a timely PCRA but subsequent PCRA’s [sic] were filed for procedural defects of the Common Pleas Court or abandonment by prior PCRA counsel?